Citation Nr: 0618104	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  96-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder with mood disorder from July 2, 
2001 to March 31, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, granted service connection for 
hepatitis and assigned a noncompensable evaluation from 
November 28, 1994.  The veteran appealed that decision 
seeking a higher initial evaluation, and in August 1996, a 
hearing officer increased the initial evaluation to 30 
percent effective from November 28, 1994.  The veteran 
continued her appeal, and in April 1998, the RO assigned an 
initial evaluation of 60 percent effective from November 28, 
1994.  In so doing, the RO expanded the grant of service 
connection for hepatitis C, to include major depression.  

The case was thereafter referred to the Board for appellate 
review, and in November 1999, the Board remanded the issue of 
entitlement to a higher initial evaluation for hepatitis C 
for further development.  That development was completed by 
the RO, and in a June 2002 rating decision, the RO assigned a 
separate 50 percent disability evaluation for major 
depression with mood disorder effective from July 2, 2001 and 
continued the 60 percent disability evaluation for hepatitis 
C.  

The case was returned to the Board for appellate review, and 
the Board remanded the case again for further development in 
August 2003.  That development was completed by the RO, and a 
November 2004 rating decision assigned a 100 percent 
evaluation for major depression effective from March 31, 
2004.  The case was again returned to the Board for appellate 
review, and the Board determined that issue of entitlement to 
an initial evaluation in excess of 50 percent from July 2, 
2001 to March 31, 2004 remained on appeal.  That issue was 
remanded in July 2005 for further development, which was 
completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.  

Hearings were held on October 30, 1996, in Denver, Colorado, 
before V.L. Jordan, a Veterans Law Judge, and on January 23, 
2003, by means of video conferencing equipment with the 
appellant in Denver Colorado, before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington, DC.  Both judges 
were designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and are rendering 
the determination in this case.  Transcripts of the hearing 
testimony are in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Between July 2, 2001 and March 31, 2004, the veteran's 
major depressive disorder with mood disorder was not 
productive of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or, the inability to establish and maintain effective 
relationships


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder with mood disorder from 
July 2, 2001 to March 31, 2004 have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9434 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board acknowledges that the RO did 
not provide the veteran with notice of the VCAA prior to the 
initial rating decision in May 1995, which granted service 
connection for hepatitis and assigned a noncompensable 
evaluation effective from November 28, 1994, because the VCAA 
was not yet enacted at that time.  Moreover, the veteran 
filed her notice of disagreement (NOD) in July 1995 in which 
she disagreed with the initial evaluation assigned for her 
hepatitis.  Thus, the appeal of the assignment of the initial 
evaluation arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.  Nevertheless, 
the RO did send the veteran letters in July 2001, March 2004, 
and April 2006 in connection with the issue of a higher 
initial evaluation, which met the notification requirements 
of the VCAA.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for a higher initial evaluation was readjudicated in 
supplemental statements of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, and she has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
her claim and testifying at October 1996 and January 2003 
hearings before the Board.  Viewed in such context, the 
furnishing of a VCAA notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in a VCAA letter 
about the information and evidence that is necessary to 
substantiate her claim.  Specifically, the July 2001 letter 
stated that, "To establish entitlement for an increased 
evaluation, the evidence must show that your service-
connected disability(ies) have increased in severity such 
that current symptomatology more closely approximates the 
rating schedule criteria for the next higher evaluation."  
Similarly, the March 2004 letter noted that the evidence must 
show that the veteran's service-connected disability more 
closely meets the next higher rating criteria.  Additionally, 
the July 1996 statement of the case (SOC) and the February 
1997, April 1998, June 2002, and February 2006 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claim.  In fact, the June 2002 and February 2006 SSOC 
provided the veteran with the schedular criteria used to 
evaluate her service-connected major depressive disorder with 
mood disorder, namely Diagnostic Code 9434 and the General 
Formula for Mental Disorders.

In addition, the RO notified the veteran in the VCAA letters 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2001 and March 2004 letters 
indicated that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
July 2001 and March 2004 letters notified the veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  The July 2001 letter also requested that she complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.   In addition, the 
July 2001 and March 2004 letters informed the veteran that it 
was her responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.   

Although the VCAA notice letter that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOCs of the reasons for the 
denial of her claim and, in so doing, informed her of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent to the 
veteran in April 2006 informing her that the United States 
Court of Appeals for Veterans Claims (Court) had issued a 
decision in the case of Dingess/Hartman v. Nicholson.  It was 
noted that the decision had created additional notice 
requirements and that the letter was being sent to her to 
comply with that decision.  In particular, the veteran was 
informed that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in her 
condition.  The April 2006 letter also explained how 
disability ratings and effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claim.  VA has also assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 50 percent disability 
evaluation for major depressive disorder with mood disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under 
that diagnostic code, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
50 percent for major depressive disorder with mood disorder 
from July 2, 2001 to March 31, 2004.  The medical evidence of 
record does not show the veteran to have suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or, the inability to establish and 
maintain effective relationships.  In fact, VA medical 
records dated in October 2001 noted that the veteran was not 
as preoccupied with death as she was prior to antidepressant 
treatment, and VA medical records dated in March 2002, 
February 2003, August 2003, and February 2004 indicate that 
the veteran denied having suicidal ideation.  She also denied 
having a wish to hurt others in February 2003.  In addition, 
VA medical records dated in August 2002 noted that the 
veteran was animated and logical, and VA medical records 
dated in February 2003 noted that she was doing fairly well 
in terms of mood and documented her as being alert and 
oriented.  VA medical records dated in December 2003 also 
noted that the veteran's mood had become more stable.  As 
such, the veteran has not been shown to have symptoms of 
occupational and social impairment with deficiencies in most 
areas between July 2, 2001 and March 31, 2004.  

The Board also observes that VA medical records dated in 
January 2003 indicated that the veteran had been evaluated as 
having a GAF score of 46.  A GAF score between 41 and 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).  
While the Board has considered the degree of functioning as 
evidenced by this reported scale score, it is but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that, when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by the 
reported scale, the veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas.  Accordingly, the Board finds that the schedular 
criteria for the next higher 70 percent disability evaluation 
have not been met.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 50 percent for major 
depressive disorder with mood disorder from July 2, 2001 to 
March 31, 2004.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected major 
depressive disorder with mood disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of her disability from July 2, 2001 
to March 31, 2004.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected major depressive disorder 
with mood disorder under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 50 percent for major 
depressive disorder with mood disorder is denied.




____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			       V.L. JORDAN
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
STEVEN L. COHN
	                                                    Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals






 Department of Veterans Affairs


